
	

115 HR 4566 : Alleviating Stress Test Burdens to Help Investors Act
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 4566
		IN THE SENATE OF THE UNITED STATES
		March 21, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to provide relief to
			 nonbanks from certain stress test requirements under such Act.
	
	
 1.Short titleThis Act may be cited as the Alleviating Stress Test Burdens to Help Investors Act. 2.Stress test relief for nonbanksSection 165(i) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365(i)) is amended—
 (1)in paragraph (1)(B)— (A)by redesignating clauses (ii) through (v) as clauses (iii) through (vi), respectively;
 (B)by inserting after clause (i) the following:  (ii)may conduct the evaluation required by this subsection utilizing alternatives to the capital adequacy test described in subparagraph (A), as the Board may determine appropriate;; 
 (C)in clause (iii), as so redesignated, by inserting before the semicolon the following:  , provided that such tests of any nonbank financial company—(I)are requested by a majority vote of the Council; (II)are conducted in accordance with the company’s business model, including by utilizing alternatives to the capital adequacy test described in subparagraph (A), as the Board may determine appropriate; and
 (III)are not already required by the company’s Federal primary financial regulatory agency; and (D)in clause (vi), as so redesignated, by striking clause (ii) and inserting clause (iii); and
 (2)in paragraph (2)— (A)in subparagraph (A), by striking are regulated by a primary Federal financial regulatory agency and inserting: whose primary financial regulatory agency is a Federal banking agency or the Federal Housing Finance Agency;
 (B)in subparagraph (C), by striking Each Federal primary financial regulatory agency and inserting Each Federal banking agency and the Federal Housing Finance Agency; and (C)by adding at the end the following:
					
 (D)SEC and CFTCThe Securities and Exchange Commission and the Commodity Futures Trading Commission may each issue regulations requiring financial companies with respect to which they are the primary financial regulatory agency to conduct periodic analyses of the financial condition, including available liquidity, of such companies under adverse economic conditions..
 3.Rule of constructionNothing in this Act shall be construed to limit the authority of the Financial Stability Oversight Council under section 120 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5330).
		
	Passed the House of Representatives March 20, 2018.Karen L. Haas,Clerk
